 CENTRAL CARTAGE COMPANY337Central Cartage CompanyandMechanicMotor CityLodge No.698, International Association of Machin-ists and AreospaceWorkers, AFL-CIO. Case 7-CA-9871October 11, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn March 16, 1973, Administrative Law JudgeSamuel Singer issued his Decision, attached hereto, inthis proceeding, dismissing the complaint in its entire-ty. Jurisdiction, however, was retained for the purposeof entertaining an appropriate and timely motion forfurther consideration upon a proper showing that thedispute was not resolved in accordance with stan-dards established by the Board under the grievance-arbitration procedures of the pertinent collective-bar-gaining contracts. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answer to exceptions filed by theGeneral Counsel and a supporting brief.This case was initiated by charges filed on October12, 1972, by Mechanics Motor City Lodge No. 698,International Association of Machinists and Aero-space Workers, AFL-CIO, herein called the ChargingParty. The complaint, issued on November 20, 1972,alleged that Respondent violated Section 8(a)(1) and(3) of the Act by "coercively inducing and encourag-ing its employees" to withdraw from the ChargingParty and threatening them with discharge if theyfailed to do so, and by discharging and refusing toreinstate employee Stanley Dominiak because of hisaffiliation with the Charging Party.A hearing was held on January 31, 1973, before theAdministrative Law Judge with all parties appearing.After the counsel for the General Counsel presentedhis case, the Administrative Law Judge,sua sponte,raised the issue of the appropriateness of deferring theissues involved to the arbitral process under theBoard'sCollyerdoctrine' and the principles set forthinNational Radio Company, Inc.,198 NLRB No. 1.After hearing arguments and receiving legal memo-randa from all parties, as discussed above, he dis-missed the complaint and deferred the issue, of thejustification for Dominiak's layoff and the conduct inconnection thereto for the parties to settle under theappropriate contract provisions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'Collyer Insulated Wire,A Gulf andWestern SystemsCo,192NLRB 837.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The record shows that the issues involved containelements of a job assignment dispute between twounions.Dominiak was originally hired on June 1,1971, as a casual worker performing functions of con-structionand general constructionmaintenancework, replacing an employee named Adkins. Prior toAdkins, an employee named Beanum performed thework. Dominiak worked in general maintenance andconstruction throughout the summer and fall of 1971untilDecember, at which time he was laid off untilJanuary 1972. During that period, he was not a mem-ber of either the Charging Party or Local Union No.299, International Brotherhood of Teamsters, the twounions with which the Respondent has collective-bar-gaining contracts and which represent certain of theRespondent's employees.When Dominiak was rehired in January 1972, hiswork consisted of general maintenance and construc-tionwith enlarged scope, performing maintenancework on projects throughout the plant. At the requestof the business agent for the Charging Party, Domin-iak signed an IAM membership on February 16, 1972,and an authorization for checkoff of IAM dues andwelfare fund contributions.According to Dominiak, soon thereafter he wastold by his foreman,inter alia,that he had improperlyjoined the wrong union and if he were to belong toany union it should be Teamsters. The Respondentignored bills for checkoff to be paid on behalf ofDominiak, contending that prior employees inDominiak's job slot had belonged to Teamsters LocalUnion No. 299. Dominiak maintained his member-ship with the Charging Party. On July 28, 1972, Do-miniak wag--temporarily laid off.IAM Business Representative Daniel testified thaton December 7, 1972, representatives of his Unionand of the Teamsters met with Respondent to try towork out an understanding as to which union Domin-iak was required to join. Both unions have union-security clauses in their respective contracts. Accord-ing to the IAM, Dominiak was performing IAM "unitwork." Respondent claimed that he was performingTeamsters work and should join the Teamsters.Daniel testified thatRespondent relied largelyupon a prior dispute involving an employee namedBeanum, whose job Dominiak was allegedly filling,and over which job there had been a similar dispute.That dispute, involving the right of Beanum to rein-statement with backpay, was withdrawn "withoutprejudice" while pending before the Joint ArbitrationCommittee, the step prior to final and binding arbitra-tion in the IAM contract.No agreement was reached at the December 7206 NLRB No. 89 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting asto which union should represent Domin-ick.At the end of December, Dominiak was advisedthat the Respondent was ready to recall him to gener-almaintenance work throughout the garage and ter-minal,but nothing was said as to which union wouldrepresent him. However,soon thereafter Dominiaksigned a Teamsters dues-checkoff authorization at therequest of the Teamsters steward. At the close of thehearing,Dominiak was in the Respondent's employ-ment subject to_ the Teamsters contract.The parties stipulated at the hearing that the Re-spondent has recognized both the Teamsters and theCharging Party for approximately 30 years as the col-lective-bargaining representatives of certain of its em-ployees, and that during this period fruitful laborrelations have resulted without any major incidents.On April 19, 1973, after the issuance of the Admin-istrative Law Judge's Decision, the Charging Party,theTeamsters, theRespondent, and Dominiakreached an amicable settlement of the disputed issuesand signed a private agreement entitled "AgreementBetween Lodge No. 698, Teamsters Local No. 299and Central Cartage Company, Subject: Arbitrationand Settlement of the Stanley Dominiak Matter." Theagreement stated that Dominiak was not laid off forunion activity and that his work is properly coveredby the Teamsters contract; it also delineated the jobduties covered under the IAM contract and the limi-tations on the work which Dominiak would be per-mitted to perform.The agreement was signed byDominiak, the IAM, the Teamsters, and the Respon-dent and it was agreed that the settlement was "a full,final and complete settlement of the Stanley Domin-ick matter."The General Counsel filed a motion urging theBoard to reject the settlement,alleging that he was anecessary party and rcquesting the Board to remandthe case to the Administrative Law Judge for furtherhearing on the merits.Respondent filed an answeropposing the motion and moved that,as all the issueswere resolved, the case should be dismissed in its en-tirety.Copies of the settlement were attached by theparties as appendixes to their respective motions.We have fully and carefully reviewed the excep-tions of the parties, the General Counsel's motion andthe Respondent's answer thereto, the AdministrativeLaw Judge'sDecision, the settlement agreement, andthe record as a whole, and agree with the conclusionsof the Administrative Law Judge that under the spe-cial facts of this case the complaint should be dis-missed in its entirety.In arriving at this conclusion,however,we rely solely on the subsequent actions ofall the parties,discussed below, and find it unneces-sary to, and do not, adopt the rationale set forth in theAdministrative Law Judge's Decision.We do not find it crucial in the circumstances here-in involved that the General Counsel was not a partyto the private settlement arrived at by the parties afterthe hearing and after the issuance of the Administra-tive Law Judge's Decision. The issues raised by theGeneral Counsel in his motion do not find their an-swer in any inflexible rules of pleading or practice.The only relevant question is whether the settlementvoluntarily arrived at by the parties covering all thepertinent issues effectuates the policies of the Act.We are satisfied that it does. The settlement clearlyindicates that all issues in dispute were consideredand appropriately resolved in a manner which dispos-es of not only the Dominiak matter but also similarissues involving related job assignments.Significantlyin this regard, we note that none of the parties directlyinvolved has raised any issues concerning the settle-ment, and all appear willing to abide by its terms. Wealso have considered that the parties by their actionhave avoided possible time-consuming and costly ad-ditional litigation or formal arbitration under theirrespective collective-bargaining agreements.Under all thecircumstances,therefore,we are ofthe opinion that it will best effectuate the policies ofthe Act not to disturb the settlement or to involve theBoard in further proceedings in this matter. Accord-ingly, we deny the General Counsel's motion to re-mand the case to the Administrative Law Judge andto reopen the hearing.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, with the spe-cial qualifications discussed above, and hereby ordersthat the complaint herein be, and it hereby is, dis-missed in its entirety.DECISIONSAMUEL M. SINGER, Administrative Law Judge:This case,initiated by charges filed on October 12, 1972,and a com-plaint issued on November20, 1972,came on for hearingbefore me on January 31, 1973,with all parties appearing.The trial was recessed on February 1 to permit the partiesto file briefs on the question of whether the case should bedeferred,pending resolution of the issues posed under theapplicable contractual grievance-arbitration provisions,pursuant toCollyer Insulated Wire, A Gulf and Western Sys-tems Co.,192 NLRB 837.Briefswere filed by GeneralCounsel and Respondent on Febraury 23.Upon the pleadings, evidence adduced,and argumentpresented at the hearing, and in the briefs,Imake the fol-lowing: CENTRAL CARTAGE COMPANY339FINDINGS AND CONCLUSIONSIBUSINESS OF RESPONDENT,LABOR ORGANIZATION INVOLVEDRespondent, a Michigan corporation with principal of-fice and place of business in Detroit,Michigan,is a com-mon carrier providing trucking services primarily as anintrastate transporter of freight.During the representativeyear 1971,it provided transportation services valued in ex-cess of $50,000 for employers within Michigan,each ofwhichannually has a direct inflow into interstate commerceof goods and materials valued in excess of $50,000. I findthat at all material times Respondent has been and is anemployer engaged in commerce within the meaning of theAct.Charging Party (IAM) isa labor organization within themeaning of Section2(5) of the Act.II.BACKGROUND; THE ISSUES POSEDThe complaint alleges that Respondent violated Section8(a)(1) and (3) of the Act by "coercively inducing and en-couraging its employees" to withdraw from Charging Party(IAM) and threatening them with discharge if they failed todo so; and by discharging and refusing to reinstate an em-ployee (Stanley Dominiak) because of his affiliation withIAM. In its answer, Respondent denied these allegations.As to the alleged discharge, it asserted that Dominiak wasa "casual employee" laid off "due to general economic,business and work conditions." During the hearing priorto completion of General Counsel's case-it became evi-dent that the instant case could be one in which the Boardmight defer the question of propriety of the discharge toarbitration. SeeCollyer, supra.While the complaint alsoraised an 8(a)(1) issue, this appeared to be closely related tothe 8(a)(3) allegation. Asked why the dispute had not beenprocessed as a contract grievance, Respondent stated thatit "has been our position from the beginning . . . that [the]dispute should have been taken through the grievance pro-cedure," but that neither Charging Party nor the affectedemployee saw fit to file a grievance. General Counsel, on theother hand, took the position that for various reasons thedispute was not susceptible to resolution under the contrac-tual grievance-arbitration machinery, including the groundthat the dispute raised a "jurisdictional" question as towhether the dischargee was covered by Respondent's collec-tive agreement with Charging Party (IAM) or by its agree-ment with another union (Teamsters Local 299); that therewas no way to compel Teamsters to participate in a griev-ance-arbitration proceeding; that Respondent did not infact raise theCollyerissue prior to trial and, therefore,"waived" its right to raise that defense; and that no arbitra-tor would have the authority to remedy the alleged 8(a)(1)violation. Expressing the view that theCollyerdoctrine, ifhere applicable, would obviate the need to litigate furtherthe merits of the complaint allegations and to go into theCompany's defenses (including its defense as to businessconditions at the time of the affected employee's claimeddischarge or layoff)-thereby saving considerable time andexpense, I deemed it in the public interest to suspend thehearing in order to resolve that issue. Prior to such suspen-sion,all parties were afforded an opportunity to presentevidence bearing on the deferral issue.For reasons to be stated(sec. IV,infra),Iagree withRespondent's contentionthatthis proceeding should be de-ferred undertheCollyerdoctrine,pending arbitration. Be-fore stating the basis of my conclusion,it is necessary tosummarize the relevant evidence heretofore presented-consisting of documents,stipulations,admissions,and testi-mony adduced through two General Counsel witnesses.'IIITHE EVIDENCEA. Contractual Relations BetweenRespondent and the Two Unions InvolvedRespondent has had contractual relations with ChargingParty (IAM) and Teamsters for many years. The subsistingcollective agreement with IAM covers various categories ofemployees, including automative mechanics and "generalmaintenance" men; the agreement with Teamsters coversother groups, including drivers. Both agreements containunion-security clauses requiring membership after 30 daysof employment and dues-checkoff provisions. Both alsocontain clauses forbidding Respondent to discharge or dis-cipline employees "without just cause." Additionally, eachprovides for the filing and processing of grievances, includ-ing those relating to discharges-the final step to culminatein "final and binding" arbitration awards. The IAM agreee-ment specifically provides that "in the event an employee orUnion representative believes he has been unjustly dealtwith or any provisions of this contract have been violated,he shall proceed" to resolve the dispute under the grievance-arbitration machinery. It also states that if "an injustice hasbeen done an employee, he shall be reinstated with backpayfor all time lost." 2B. Discharge of DominiakStanley Dominiak testified that he was hired on June 1,1971, as a "maintenance" man. Prior to Christmas 1971, hewas laid off for a short period by his superior, WarehouseForeman Richard Dominick, . because "business [was]slow;" he returned to work after New Year's 1972. At thebehest of IAM Business Representative Daniel, Dominiakon February 16 signed an IAM membership applicationand authorized a checkoff of IAM dues and welfare fundcontributions.Dominiak testified that, "a couple of dayslater," Foreman Dominick told him that the Company didnot want him to "belong to the Union." According to Busi-ness Representative Daniel, shortly thereafter Dominicktold hula that he had no right to sign up Dominiak and thathis IAM affiliation would "cost him his job." In accordancei In view of suspension of the hearing in midst of General Counsel's case,Respondent did not, of course, have the opportunity to rebut testimony givenby General Counsel's witnesses (the alleged discriminatee, Dominiak, andIAM Business Representative Darnel). In considering theCollyerissue, it isunnecessary to pass upon credibility of the testimony adduced.2It is unclear from the contractual wording whether the Employer (asopposed to Union and employee) may initiate a grievance under thesubsist-ing agreement. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Dominick's request, Daniel telephoned Personnel Di-rector Garavaglia who told him that Dominiak "had joinedthe wrong union" if he was to belong to any union at all.The documentary evidence shows that, although beginningwith March it received billings for IAM dues and welfarefund deductions from Dominiak's wages, Respondent ig-nored these billings.Dominiak further testified that, on July 27, PersonnelDirector Garavaglia called him to his office, told him thathe "belonged" or "preferred" that he belong to Teamsters,and asked him to sign a paper indicating that he was with-drawing from "the Union" (presumably IAM). Dominiaksaid he would "think this over." When on the next day (July28) Dominiak informed Garavaglia that he "cannot sign"the paper, the latter told him to "dress up and go home."Later on the same day, Respondent dispatched a note toDominiak's home, advising Dominiak that he was "laid offeffective immediately."IAM Business Representative Daniel testified that, onDecember 7, representatives of his Union and of Teamstersmet with Respondent "to reach an understanding" as towhich union was to represent Dominiak. According to Dan-iel, IAM took the position that Dominiak was performingIAM "unit work," while Respondent claimed that he wasperforming Teamsters work and should join Teamsters.Daniel recalled Respondent referring to a prior (1969) simi-lar dispute between IAM and Respondent, relating to aporter (Beanum) which was the subject of a grievance insti-tuted by IAM. That grievance, involving the right of Bea-num to reinstatement with backpay, was withdrawn"without prejudice," while pending before the Joint Arbi-tration Committee (consisting of IAM representatives andRespondent), in the step preceding referral of disputes for"final and binding" determination by an "impartial arbitra-tor." No agreement was reached at the December 7meetingas to which union should represent Dominiak.At the end of December, Personnel Director Garavagliaadvised Daniel that the Company was ready to recall Do-miniak. Daniel gave him Dominiak's telephone number, butnothing was said as to which union would represent Domin-iak.When Dominiak later saw Garavaglia and ForemanDominick (prior to Christmas), he was told to report towork as a porter after New Year's. According to Dominiak,Garavaglia at that time told him that he was to join theTeamsters. After reporting to work, Dominiak did sign aTeamsters dues-checkoff authorization at the request of theTeamsters steward. Dominiak is still in Respondent's em-ploy.C. Respondent's Requestfor Deferral to theGrievanceArbitrationMachineryAs previously noted (sec. II), at the hearing Respondenttook the position that the dispute herein should be resolvedthrough the applicable contractual grievance-arbitrationprocedure. Respondent asserted upon the record that if agrievance is hereafter filed (1) it would waive any contractu-al time limits for filing it; (2) in interest of expedition itwould also waive preliminary steps leading to arbitration;(3) it would participate in the grievance-arbitration proce-dure irrespective of whether the grievance is instituted bythe affected employee, IAM, or Teamsters; (4) if institutedby the first two, it would serve due notice of the pendencyof the grievance-arbitration proceeding upon Teamsters toenable the latter to intervene if it so desired; (5) it wouldserve similar notice upon IAM if the grievance is institutedby Teamsters under its collective agreement with Respon-dent; and (6) it would accept and consider itself bound bythe arbitrator's award irrespective of the contract underwhich the grievance is processed.IV CONCLUSIONS1. InCollyer Insulated Wire, supraat 842-843, the Boardmajority announced the principle that "[w]hen the partieshave contractually committed themselves to mutuallyagreeable procedures for resolvingtheir disputes during theperiod of the contract . . . those procedures should be af-forded full opportunity to function." WhileCollyerinvolveda claimed unilateral action in violation of Section 8(a)(5) ofthe Act, General Counsel in his brief properly notes that"the Board has broadened the type of dispute which mightbe deferred for prospective arbitration to include 8(a)(3)discharge cases." As the Board stated inNational RadioCompany, Inc.,198 NLRB No. 1:Much of what was said inCollyeris equally applica-ble here, although the issues presented are concededlydifferent.Collyerwas, at bottom, a dispute over themeaning of contractual terms and we placed great reli-ance upon the fact that the alleged statutory violationand the alleged contractual violation so coalesced thatresolution of either dispute in an appropriate forumwould, perforce, supply the resolution of the other dis-pute. In this case, however, Respondent's contentionthat our authority is improvidently invoked does notrest on any presumed primacy of an arbitrator to inter-pret an ambiguous or contested contract provision. Ab-stention is urged on the straightforward basis that thecontract prohibits discipline for otherthan 'just cause'and provides a mechanism for the quick and fair vindi-cation of employee rights when that clause is violated.Implicit in Respondent's argument, as we apprehendit, is the assumption that the arbitration proceeding willlead to a resolution of the dispute which will not be"repugnant to purposes and policies of the Act."If,as we believe, that is a tenable assumption, thefundamental considerations are the same here as inCollyer.Here,as there, an asserted wrong is remediablein both a statutory and a contractual forum. Both juris-dictions exist by virtue ofcongressional action and ourduty to serve the objectives of Congress requires thatwe seek a rational accommodation within that duality.,[Footnotes omitted.]'In its subsequentEastman Broadcastingdecision,4 the Boardlaid down the general principle that it "will apply theCollyer3 See alsoAppalachianPower Company,198 NLRB No7. Cf.Kansas MeatPackers, aDivision of Arista Foods, Inc.,198 NLRB No.2; PauleyPavingCompany, Inc,200 NLRB No 124.4 Eastman BroadcastingCompany, Inc.,199 NLRB No. 58 CENTRAL CARTAGE COMPANY341rule where two basic conditions have been met: (1) thedisputed issues are, in fact, issues susceptible of resolutionunder the operation of the grievance machinery agreed toby the parties, and (2) there is no reason for us to believethat the- use of that machinery by the parties could not orwould not resolve suchissues ina manner compatible withthe purposes of the Act."2.Applying,as I must, the foregoing principles, I con-clude that both of the-enumerated conditions have been methere, and, accordingly, that thiscaseis one in which deferralto arbitration is required.As inNational Radio, supra,the collective agreement be-tween Respondent and Charging Party (lAM) contains aclause prohibiting discharge or discipline "without justcause." Also, as inNational Radio,the agreement providesfor grievance-arbitration machinery which can be (indeedunder the contract here must be) invoked to resolve thedischarge dispute. Contrary to General Counsel, I see noimpediment to invoking the IAM contract machinery tosettle the basic issue posed by the complaint, i.e., whetherthe affected employee (Dominiak) was terminated for IAMadherence or for cause (layoff for economic reasons). Inanyevent, his contention that a `jurisdictional"issue is in-volved, in that it is not clear whether the dischargee is cov-ered by the IAM or Teamsters contract(supra,sec. II), is ofno moment in light of Respondent's concessionsat the trial(supra,sec. III, C) that Respondent would participate in thegrievance-arbitration procedure and would accept as bind-ing the arbitrator's award irrespective of whether the griev-ance is processed under the lAM or Teamsters contract. Cf.Eastman Broadcasting Company, Inc.,199 NLRB No. 58;Urban N. Patman, Inc.,197 NLRB 1222. For similar rea-sons,I see no justification in General Counsel's concernthat Teamsters may refuse to "become a party to [an] arbi-tration" proceeding invoked by IAM. Assuming that Team-sterselects not to participate, even though Respondent (asit committed itself to do at the hearing) serveson Teamstersdue notice of the pendency of the arbitration proceeding,any decision adverse to Teamsters would be a matter to beresolved between Teamsters and Respondent-since, as itmustagain be stressed, Respondent has agreed to be boundby any arbitral award rendered in a proceeding instituted byIAM.3.To besure, there are lurking in this case possible "rep-resentation" questions, including a unit replacement issue-i.e.,whether Dominiak is properly in the unit represented byIAM or Teamsters and whether one or the other union hasthe contractual right to check off dues and pension contri-butions. But theseissuesare not before me in this proceed-ing-nor need they necessarily be before the arbitrator; thesole issuebefore me, and the one I would have to decide ifI reached the merits, is whether or not Dominiak was dis-charged for IAM affiliation or for cause-an issue whichunderNational Radio, supra,is cognizable before the arbi-trator. In any event, as my colleague, Administrative LawJudge Ohlbaum, recently observed in his Board-approvedDecision inThe Newspaper Guild of Brockton, AFL-CIO(Enterprise Publishing Company),201 NLRB No.118, it "isno answer or defense to the obligation to arbitrate" that indetermining the basic issue submitted to him, the arbitratormay have to consider questions "ancillary to the primaryinquiry." Furthermore, the most recent decision I could findon the question of Board policy respecting application ofCollyerto representation cases indicates that the Boardwould not frown upon such application if the arbitrator'sdetermination-as in nonrepresentation cases-"were con-sistent with Board law or policy."Champlin Petroleum Com-pany,201NLRB No. 9. Thus, the Board adopted thefollowing statement by Administrative Law Judge RogosininChamplin Petroleum:The argument that . . . Respondent maintains thatthe issue is primarily whether the warehouse employeesmay be considered an accretion to the bargaining unit,a determination which the Board seeks to reserve toitself,may pose somewhat of a problem. The Board,however, has given no indication that it would nothonor a unit determination arrived at by means ofapplication or interpretation of the contract if such adetermination were consistent with Board law or poli-cy. It cannot be assumed in advance that any suchdetermination by an arbitrator in interpreting the con-tract would be in conflict with prevailing Board stan-dards.54.General Counsel's contention(supra,sec II; br, pp.4-6) that Respondent's failure to raise theCollyerissue untilthe hearing "constitutes a waiver ... of its right to raise it"as a defense is unpersuasive. While raising the issue at anearly stage in the proceeding (e.g., during investigation ofthe charges or at least in the answer to the complaint) wouldindeed have facilitated "quick and fair" resolution of theissues,General Counsel has pointed to no authority to sup-port his contention that pleading the "deferraldefense"affirmatively in the answer is a mandatory requirement. Thecontrary is indicated inTulsa-Whisenhunt Funeral Homes,Inc.,195 NLRB 106, where the Board entertained theCol-lyerdefense even though raised for the first time in excep-tions to an adverse decision on the merits by theAdministrative Law Judge. Moreover, although the Boardhas already passed upon theCollyerissue in differing con-texts, theCollyerpolicy has not yet been fully developed andis still in the process of refinement. Finally, if ChargingParty and the affected employee had been seriously con-cerned about expeditious disposition of the dispute, theycould have filed a grievance at the outset of the dispute, i.e.,immediately after the discharge-a step they chose to ig-nore.Nor is there substance to General Counsel's claim(br., p.6) that Respondent's failure to raise theCollyerdefense untilthe hearing constitutes evidence of "bad faith to prevent a`quick and fair' means of resolving the dispute." On thecontrary, Respondent's good faith is demonstrated by the5Cf. Collyer, supra.See alsoEastman Broadcasting, supra, Urban N. Pat-man, supra,Combustion Engineering, Inc.,195 NLRB 909, relied on by Gener-alCounsel (br., p. 2) is not inconsistent. It should be noted that ChargingParty (IAM) itself had invoked the grievance-arbitrationclause in its con-tract with Respondent to resolve a unit placement question involving anemployee (Beanum) in 1969(supra,secIII, B). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany concessions it made at the trial (sec. III,C) to relegatethe dispute to arbitration for expeditious disposition by animpartial arbitrator. Thus, it has agreed to waive the con-tractual time limits for filing the grievance, to dispense withpreliminary steps to bring the issue before an arbitrator, toparticipate in and be bound by an arbitration proceedingwhether instituted under the IAM or Teamsters collectiveagreement, and, of course, to abide by any award rendered.6Indeed, the very fact that Respondent has now "offered toproceed to final and binding arbitration, without qualifica-tion," removes any doubt as to its intentions.ChamplinPetroleum, supra,201 NLRB No. 9.5.Finally, I reject General Counsel's contention (br.,p. 4)that the Board should not defer this proceeding to arbitra-tion because the complaintalleges an 8(a)(1) violationwhich an arbitrator "would not have authority" to consideror remedy. The evidence adduced by General Counsel(su-pra,sec.III, B) demonstrates that the complaint allegation,that Respondent "coercively" induced "employees" to with-draw from Charging Party (IAM) and threatened them withdischarge if they failed to do so, is predicated onRespondent's interpretationof its agreementswith IAMand Teamsters that Dominiak-the target of the alleged8(a)(1) conduct-was covered by the Teamsters contract.That contract (like the IAM contract) containsa union-security clause requiring membership after 30 days of em-ployment. Assuming the correctness of Respondent's inter-pretation, Respondent's "threats" amounted to hardly morethan expressions of opinion that Dominiak properly be-longed to Teamsters and, therefore, that he should not joinIAM. It is this interpretation-similar to that Respondenttook back in 1969 involving employeeBeanum-that evi-dently prompted its officials' statements that joining IAMmight "cost" Dominiak his job. As inAppalachian PowerCompany,198 NLRB No. 7, "[w]hat emerges from all of theabove is that, although theissue. . . is couched in unfair6Although Respondent has agreed to participate in a grievance filed onbehalf of the alleged wrongedemployee (Dominiak) by either JAM or Team-sters, logic and fairnesswould dictate that JAM (not Teamsters)process thegrievance under thelAM contract. To beginwith, JAM filed theunfair laborpractice charges onbehalf ofDominiak because of claimed discriminationagainst him for affiliatingwith JAM.Moreover, since Dominiak had resistedRespondent's efforts to requirehim tojoin Teamsters and he ultimatelyjoined the latterostensibly only toenable him to returnto work, the interestsof bothTeamstersand Respondentare arrayedagainst those of Dominiak.SeeKansasMeat Packers, supra. Pauley Paving Company, Inc.,200 NLRBNo. 124.labor practice terms, that issue is essentially a dispute aboutthe meaning of relevant contract terms." Moreover,also asinAppalachian Power,Respondent's conduct must be"viewed in the light of [its] long history of bargaining withthe Union." Accordingly, "this case must be distinguishedfrom those in which a history of such animus or pattern ofaction subversive of Section 7 rights has been alleged" thatthe Board would exercise its discretion not defer to arbitra-tion.National Radio, supra.See alsoCollyer, supra.In anyevent, it would appear that the peripheral issue in question,central to and derived from the issue to be arbitrated (i.e.,the discharge), does not of itself justify perpetuation of thisproceeding.I conclude that the disputedissuesare properly resolvableunder the grievance-arbitration procedures the partiesthemselves have contractually elected to establish. More-over, "it appears reasonably probable that arbitration willput the [alleged] statutory infringement finally atrest in amanner sufficient to effectuate the policies of the Act"(Ap-palachian Power, supra).In accordance with customarypractice in cases of this type, jurisdiction should be retained,however, for purposes of assuring that the matters in disputewill be resolved in a fair and regular manner consistent withthe standards set forth inSpielberg Manufacturing Company,112 NLRB 1080.Upon the foregoing findings and conclusions, the recordheretofore developed, and pursuant to Section 10(c) of theAct, I hereby recommend the following:ORDER'The complaint is dismissed in its entirety except thatjurisdiction is hereby retained solely for the purpose of en-tertaining an appropriate and timely motion for further con-sideration upon a proper showing that (a) the dispute hasnot been resolved by the grievance-arbitration procedure,(b) the grievance or arbitration procedures have not beenfair and regular or have reached a result which is repugnantto the Act, or (c) the decision of the arbitrator is not whollydispositive of the issues in this case.r In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.